Poffenbarger, Judge,

(concurring):

The concrete case is not fully disclosed in the second point of the syllabus. The law, requiring retreat, applies only when the prisoner has provoked or induced the affray, in which the killing was done, or was otherwise in fault. A man in his own house need not retreat from any kind of an attack by an intruder, but he cannot there or elsewhere take life unnecessarily. In this case, the killing was not preceded by any combat, blow or blows struck, or anything more than a verbal altercation. The attack, if any, was violent, deadly and felonious. In such ease, there is no duty to retreat, no matter where it occurs. Hence, the prisoner was fully protected by the instruction, embodying the law of self-defense and plainly telling the jury he was under no duty or obligation to retreat. In this state of the evidence, the place of the homicide was clearly immaterial, the law of the case being the same, whether it was in -his dwelling house or elsewhere. It *130is, I take it, elementary law that no party to a trial is- entitled to have an instruction, raising an immaterial question. See numerous cases cited in 7 Ency. Dig. Va. & W. Va. 717, 718. Such instructions tend to confuse and mislead the jury.
In view of this, I do not see any necessity for determining the rights of co-occupants of a house when one, after mutual combat between them, takes the life of the other, or takes his life in resisting an attack not actually or apparently deadly or felonious. That element is not in this case.
Judges Robinson and Williams concurring in this note.
Brannon, Judge:
I agree to the decision. I agree with Judge Poeebnbarger in regarding instructions 6 and 7 immaterial. But I wish to add that if this were not so, the refusal of them did not affect the trial. It is not the case of a bad instruction given, but of an instruction refused. Other instructions fully presented to the jury the defendant’s right or defense of self defense, which the jury well knew without any instruction, even had not instructions fully presenting that matter to the jury been given. So, I am sure that there has been a fair trial, and that the want of those instructions did not affect it. I am opposed to the reversal of fair trials for high crimes on technical grounds. Such reversals bring odium and reproach upon the administration of the law and render life unsecure.
For this position I cited the cases in a note to Lay v. Coal & C. Co., 64 W. Va., p. 296.